EXAMINER'S COMMENTS

Allowable Subject Matter
Claims 1-5 and 7-16 appear to define over the available prior art and therefore allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitation of, “an intermediate member extending from at least one of said bottom panel said back panel and a junction between said bottom panel and said back panel and, in use, removably positioned between said resilient member and the items, wherein said intermediate member is rotatable out of engagement with the items as the items are removed from said carton body” in combination as claimed in claims 1 and 14 are not anticipated or made obvious over the prior art of record in the Examiner’s opinion. For example, 
Close (US 2005/0161413) a package 50 for displaying items (for example, 60-70), the package 50 comprising: a carton body 50 having at least a bottom panel (bottom wall of 50) and a front panel 52; a resilient member 126 /130 configured to urge items towards said front panel 52 of said carton body 50. However, fails to teach or suggest, an intermediate member extending from at least one of said bottom panel said back panel and a junction between said bottom panel and said back panel and, in use, removably positioned between said resilient member and the items, wherein said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735